Citation Nr: 0408711	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  01-04 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection and 
assigned a 50 percent evaluation for PTSD.  

The veteran appeared and testified before the undersigned 
Acting Veterans Law Judge at a hearing held in Newark, NJ, on 
September 16, 2003.


FINDING OF FACT

The veteran's PTSD has resulted in total occupational and 
social impairment since the initial grant of service 
connection.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.126-4.132, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims he is entitled to a 100 percent disability 
evaluation for his service-connected PTSD.  For the reasons 
set forth below, the Board agrees and finds that the evidence 
supports a 100 percent evaluation for the veteran's PTSD 
since the initial grant of service connection.

The veteran filed a claim for service connection for PTSD in 
October 1999.  At that time, the veteran was in receipt of a 
100 percent disability evaluation for his service-connected 
systemic lupus erythematosus with headaches and partial 
complex seizures.  In an April 2000 rating decision, the RO 
granted service connection and assigned a 50 percent 
evaluation for a disability characterized as organic 
affective disorder secondary to systemic lupus erythematosus 
with PTSD.  The veteran appealed that decision with respect 
to the 50 percent evaluation.

In a November 2002 rating decision, the RO determined that 
the veteran's PTSD was a separate disability from his organic 
affective disorder secondary to systemic lupus erythematosus.  
The RO then continued the 50 percent evaluation for PTSD.  
Therefore, the issue before the Board is entitlement to an 
initial evaluation in excess of 50 percent for PTSD.  

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

I.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a 
question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

Under the criteria for rating mental disorders, a 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

In applying the above criteria, the Board notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.



II.  Factual Background

VA outpatient treatment records dated from 1999 to 2000 show 
that the veteran reported severe anxiety, occasional violent 
thoughts and poor impulse control due to his disabilities 
involving PTSD and organic affective disorder.  He was 
assigned a Global Assessment of Functioning (GAF) score of 55 
in March 1999 and a GAF score of 50 in September 1999.  

Similar findings were shown at a VA psychiatric examination 
in February 2000.  At that time, the veteran reported that he 
had stopped working for the railroad in 1989 after he 
witnessed the death of a coworker who was electrocuted.  
Following an interview and a mental status examination, the 
examiner concluded with diagnosis of (1) PTSD, which included 
symptoms of nightmares, intrusive thoughts, avoidance, 
alienation, hypervigilence and other-arousal behaviors; and 
(2) organic affective disorder secondary to lupus, which 
included problems with orientation, memory and concentration, 
impaired impulse control, and impaired judgment.  The 
examiner assigned a GAF score of 45, based on the veteran's 
degree of aggression, poor judgment, chronic depression, all 
of which impaired his capacity to work and severely limited 
his social life.  

In a June 2002 letter, a VA social worker stated that the 
veteran's PTSD was chronic and severe, and that his prognosis 
was poor.  He explained that PTSD affected all areas of the 
veteran's life and was manifested by anxiety, depression, 
hypervigilence, nightmares, and social isolation.  The social 
worker concluded that these symptoms made it impossible for 
the veteran to be employed and to perform daily tasks. 

At a VA psychiatric examination in August 2002, the examiner 
diagnosed the veteran with PTSD and major depression, and 
assigned a GAF score of 40.  The examiner explained that the 
veteran was unable to work, mainly because of his medical 
problems.  The examiner opined that the veteran was not 
permanently and totally disabled as a result of his PTSD.  
The examiner came to this conclusion based on the veteran's 
own statement that he would be working if he did not have his 
medical problems.  

In a July 2003 letter, however, a VA psychologist and 
psychiatrist determined that the veteran was unable to work 
due solely to his PTSD.  According to these professionals, 
the veteran's PTSD symptoms included nightmares, paranoia, 
outbursts of anger and rage, homicidal and suicidal ideation, 
and loss of attention and concentration.  The letter goes on 
to state:

Though the [veteran] had reported that his medical 
problems keep him from working, his PTSD symptoms 
have broadly limited his social life as he lives in 
an isolated fashion.  It is difficult to imagine, 
given the severity of his PTSD symptoms, how he 
would sustain employment.  In our view he is more 
likely than not at present deemed unemployable due 
to impairment from the PTSD.  Based on this 
diagnosis, his social isolation and the severity of 
symptoms, he has a GAF of 45.  

III.  Analysis

After reviewing the evidence, the Board finds that the 
veteran's PTSD has resulted in total occupational and social 
impairment as required for a 100 percent evaluation.  The 
Board notes that the co-morbidity of the veteran's PTSD and 
his separate disability involving organic affective disorder 
makes it difficult to truly understand how his PTSD bears on 
his occupational and social impairment.  See Mittleider, 
supra.  The Board also notes that a VA examiner in August 
2002 concluded that the veteran's PTSD did not render him 
totally disabled.  

Nevertheless, medical evidence shows that the veteran's PTSD 
has independently resulted in total occupational and social 
impairment.  The Board places greater probative value on the 
medical opinions provided by a VA social worker in June 2002, 
a VA psychologist in July 2003, and a VA psychiatrist in July 
2003, all of whom concluded that the veteran's PTSD made it 
impossible for him to maintain employment.  The Board 
emphasizes that each of these professionals is familiar with 
the veteran's psychiatric history and is in agreement that 
the veteran is unable to work because of his PTSD symptoms.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that 
VA may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches.... As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators. . 
.").

These opinions concerning the veteran's total occupational 
and social employment are also consistent with the GAF scores 
of 40 and 45 assigned in June 2002 and July 2003.  A score 
between 31 and 40 is appropriate where behavior is manifested 
by major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 47 (1994) (emphasis added).  A score between 41 
and 50 is appropriate where behavior is manifested by serious 
symptoms or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job) (emphasis added)).  Id.

In conclusion, the evidence shows that the veteran's PTSD has 
resulted in total social and occupational impairment since 
the initial grant of service connection.  Accordingly, an 
initial 100 percent evaluation for PTSD is granted.

IV.  Veterans Claims Assistance Act

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  The Board finds, however, that a in light of the 
favorable decision in this case, which awards the veteran the 
maximum scheduler benefit available for his PTSD claim, 
discussion of the VCAA is not necessary. 


ORDER

An initial 100 percent evaluation for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




	                        
____________________________________________
	JONATHAN B. KRAMER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



